                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

PATRICK WHITE, SR.,                       )
                                          )
             Plaintiff,                   )
                                          )
      v.                                  )      CASE NO. 2:19-CV-287-WKW
                                          )                [WO]
TELEVISION NEWS MEDIAS                    )
CARRIERS,                                 )
RADIO STATIONS OF NORTH                   )
AMERICA,                                  )
NEWSPAPER PUBLICATIONS                    )
OF NORTH AMERICA,                         )
TEXAS’ STATE                              )
LEGISLATURE(S)/REPRESENT                  )
ATIVES,                                   )
TEXAS’ STATE COURTS,                      )
TEXAS’ STATE LAW                          )
ENFORCEMENT(S),                           )
U.S. NEWS MEDIAS / RADIO                  )
STATIONS,                                 )
PRESIDENT DONALD TRUMP,                   )
                                          )
             Defendants.                  )


                                      ORDER

      On April 26, 2019, the Magistrate Judge filed a Recommendation that this

case be transferred to the Northern District of Texas. (Doc. # 3.) Plaintiff objected.

(Doc. # 4.) After conducting an independent and de novo review of the record, the

Recommendation, and the objections, the court finds that Plaintiff’s objections are
due to be overruled, the Recommendation adopted, and the case transferred to the

Northern District of Texas.

      It is ORDERED:

      (1)    The Recommendation (Doc. # 3) is ADOPTED.

      (2)    Plaintiff’s objections (Doc. # 4) are OVERRULED.

      (3)    This case is TRANSFERRED to the Northern District of Texas under

28 U.S.C. § 1406(a). The Clerk of the Court is DIRECTED to take all necessary

steps to effectuate the transfer.

      DONE this 28th day of May, 2019.

                                         /s/ W. Keith Watkins
                                    UNITED STATES DISTRICT JUDGE
